Case 1:20-cr-00179-DLC Document 238 Filed 04/28/21 Page 1of1

LAW OFFICE OF ANTHONY CECUTTI
217 Broadway, Suite 707
New York, New York 10007
Phone: (212) 619-8730
Cell: (917) 741-1837
Fax: (2 12) 962-5037
anthonycecutti@gmail.com

April 28, 2021

BY ECF

The Honorable Denise L, Cote
United States District Court Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Ikechukweu Elendu; 20 Cr. 179 (DLC)
Dear Judge Cote:

I represent Ikechukwu Elendu in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. §
3006A.

I write, without objection from the Government or Pretrial Services, to request a
modification of Mr. Elendu’s bond, allowing him to travel to the Eastern District of
California for employment purposes. Mr. Elendu resides in the Northern District of
California with his wife, mother and young children. He is presently employed by Uber.
Expanding his travel to include the Eastern District of California will facilitate his
employment and help further support his family.

Mr. Elendu is in compliance with all conditions of his release,

Thank you for your consideration.

Respectfully submitted,

byt ho /sf
- A Anthony Cecutti
aes hy nthony Cecutti

 
